UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6489


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KEVIN LAMONT DARDEN, a/k/a Magic,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:08-cr-00089-MSD-JEB-1)


Submitted:   August 28, 2012             Decided:   September 10, 2012


Before WILKINSON, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Lamont Darden, Appellant Pro Se. Eric M. Hurt, Assistant
United States Attorney, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Kevin Lamont Darden appeals the district court’s order

denying    his    motion     under    18    U.S.C.   § 3582(c)(2)        (2006)   for

reduction of sentence.          We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the    district       court.          United    States   v.     Darden,      No.

4:08-cr-00089-MSD-JEB-1 (E.D. Va. Mar. 1, 2012).                         We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in     the   materials   before      the    court   and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                           2